Exhibit 10.62

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of July 8, 2008

 

among

 

ML MACADAMIA ORCHARDS, L.P.

ML RESOURCES, INC.

 

as Borrower

 

and

 

AMERICAN AGCREDIT, PCA

 

as Lender

 

Loan No. 5327946

 

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS

 

Exhibit A

 

- Form of Notice of Revolving Advance

 

 

 

Exhibit B

 

- Form of Certification Regarding Compliance with Financial Covenants

 

 

 

Exhibit C

 

- List of Real Property Collateral

 

i

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of
July 8, 2008, is by and among ML MACADAMIA ORCHARDS, L.P., a Delaware limited
partnership, and ML RESOURCES, INC., a Hawaii corporation (collectively,
“Borrower”), and AMERICAN AGCREDIT, PCA as successor in interest to PACIFIC
COAST FARM CREDIT SERVICES, PCA, (“Lender”) with respect to the following facts:

 

RECITALS

 

A.            Borrower and Lender entered into a Credit Agreement dated as of
May 1, 2000 providing Borrower with certain financial accommodations (the
“Original Credit Agreement”).  Said Original Credit Agreement was amended by
letter agreement on March 26, 2001 and July 25, 2001 (the “Letter Amendments)
and by an Amendment to Credit Agreement dated September 16, 2002 (the
“Amendment”).  The Original Credit Agreement, Letter Amendments, and the
Amendment are collectively referred to herein as the “Original Amended Credit
Agreement”.  The Original Amended Credit Agreement was replaced by an Amended
and Restated Credit Agreement dated as of May 1, 2004 (the “Amended and Restated
Credit Agreement”). The Amended and Restated Credit Agreement was amended by an
Amendment dated August 17, 2004, a Waiver and Amendment dated as of March 15,
2005, and by four additional amendments dated December 27, 2005, July 5, 2007, 
March 14, 2008, and April 25, 2008 respectively (collectively the “Amendments to
the Amended and Restated Credit Agreement”).  Collectively the Amended and
Restated Credit Agreement and the Amendments thereto are referred to herein as
the “Restated Credit Agreement”.

 

B.            The Indebtedness of the Borrower to the Lender under the terms of
the Original Credit Agreement and the Restated Credit Agreement is secured by
certain collateral described in the Security Agreement dated as of May 1, 2000,
the Supplemental Security Agreement dated as of May 1, 2004, and the Second
Supplemental Security Agreement dated as of July 8, 2008 (collectively the
“Security Agreements”).

 

C.            Borrower has requested that Lender extend and amend the terms of
the credit evidenced by the Restated Credit Agreement and Lender is willing to
do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE  I.

 

GENERAL TERMS

 

1.1           Certain Defined Terms.  As used in this Agreement, all terms
defined in the preamble to this Agreement shall have the meanings set forth
therein, and the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Addendum to Nut Purchase Agreement” shall have the meaning assigned to it in
Section 4.1(e).

 

“Affiliate” shall mean any person or entity directly or indirectly controlling,
controlled by, or under common control with the Borrower.  For the purposes of
this definition, “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to the
Borrower, any person, or entity shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Borrower, any person, or entity, whether through the ownership
of voting shares, by contract or otherwise.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement,
including all amendments, modifications, and supplements hereto and any
appendices, exhibits, or schedules to any of the foregoing.

 

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101, et   seq., as in effect from time
to time.

 

“Base Rate” shall mean a floating rate of interest equal to the Prime Rate plus
a margin of three quarters of one percent (75 basis points).

 

“Borrower” shall mean ML Macadamia Orchards, L.P., a Delaware limited
partnership, and ML Resources, Inc., a Hawaii corporation.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday, or a day on
which banks are required or permitted to be closed in the State of California.

 

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, either would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person or otherwise be
disclosed as such in a note to such balance sheet, other than, in the case of
Borrower, any such lease under which Borrower is the lessor.

 

“Charges” shall mean all federal, state, county, city, municipal, local,
foreign, or other governmental taxes (including, without limitation, taxes owed
to the Pension Benefit

 

2

--------------------------------------------------------------------------------


 

Guaranty Corporation or any successor) at the time due and payable, levies,
assessments, charges, liens, claims or encumbrances upon or relating to (i) the
Collateral, (ii) the Obligations, (iii) the employees, payroll, income, or gross
receipts of Borrower, (iv) Borrower’s ownership or use of any of its assets, or
(v) any other aspect of Borrower’s business.

 

“Closing Date” shall mean, (i) with respect to the Revolving Loan, the date set
forth in the preamble to this Agreement, or such other date on which this
Agreement is closed, and (ii) with respect to the Term Loan, the Closing Date
was May 1, 2000.

 

“Collateral” shall mean any and all property of Borrower in which Lender now or
hereafter has a Lien to secure all or any part of the Obligations to Lender.

 

“Collection Account” shall mean a bank account in the name of Lender at a bank
chosen by Borrower and reasonably acceptable to Lender.

 

“Consolidated EBITDA” shall mean, for any period, for MLO and its Subsidiaries
on a consolidated basis, the sum (without duplication) of: (a) Consolidated Net
Income; plus (b) the sum of (i) Federal, state, local, and foreign income taxes,
(ii) interest expense (including the interest portion of any capitalized lease
obligations), (iii) depletion, depreciation and amortization, and
(iv) extraordinary losses; minus (c) the sum of (I) gains on asset sales, and
(II) extraordinary gains.

 

“Consolidated Net Income” shall mean, for any period, on a consolidated basis,
the net income, if any, of MLO, determined in accordance with GAAP.

 

“Default” shall mean any event or circumstance which, with the passage of time
or the giving of notice or both, would unless remedied or waived, become an
Event of Default.

 

“Default Rate” shall mean a rate of interest that is three percent (3.00%) per
annum higher than the rate otherwise applicable.

 

“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Borrower
to Lender in conjunction with this Agreement.

 

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any judicial or administrative
interpretation thereof, including, without limitation, any applicable judicial
or administrative order, consent decree or judgment, relative to the applicable
real estate, relating to the regulation and protection of human health, safety,
the environment and natural resources (including ambient air, surface water,
groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic
species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response,

 

3

--------------------------------------------------------------------------------


 

Compensation, and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et
  seq.) (“CERCLA”); the Hazardous Material Transportation Act, as amended (49
U.S.C. §§ 1801 et   seq.); the Federal Insecticide, Fungicide, and Rodenticide
Act, as amended (7 U.S.C. §§ 136 et   seq.); the Resource Conservation and
Recovery Act, as amended (42 U.S.C. §§ 6901 et  seq.) (“RCRA”); the Toxic
Substance Control Act, as amended (15 U.S.C. §§ 2601 et  seq.); the Clean Air
Act, as amended (42 U.S.C. §§ 7401 et   seq.); the Federal Water Pollution
Control Act, as amended (33 U.S.C. §§ 1251 et   seq.); the Occupational Safety
and Health Act, as amended (29 U.S.C. §§ 651 et   seq.); and the Safe Drinking
Water Act, as amended (42 U.S.C. §§ 300(f) et  seq.), and any and all
regulations promulgated thereunder, and all analogous state and local
counterparts or equivalents and any transfer of ownership notification or
approval statutes.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean, with respect to Borrower, any trade or business
(whether or not incorporated) under common control with Borrower and which,
together with Borrower, are treated as a single employer within the meaning of
Section 4001(a) of ERISA.

 

“Eurodollar Business Day” shall mean a business day on which banks generally in
the city of London are open for interbank or foreign exchange transactions.

 

“Event of Default” shall have the meaning assigned to it in Section 10.1.

 

“Fees” shall mean any fees referred to in Section 2.8, including the Loan Fee,
and Application Fee, any prepayment surcharge, and any other fees due to Lender
pursuant to the Loan Documents.

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of Borrower.

 

“Fiscal Year” shall mean the 12-month period of Borrower ending December 31 of
each year.  Subsequent changes of the fiscal year of Borrower shall not change
the term “Fiscal Year,” unless Lender shall consent in writing to such change.

 

“Fixed Rate” shall mean: (a) with respect to any portion of the Revolving Loan
that Borrower elects at any time pursuant to Section 2.4(b) to convert to a
fixed rate of interest, the applicable LIBO Rate as of the date of such election
plus a margin equal on the Closing Date to two and seventy-five one hundredths
percent (2.75%); (b)  with respect to any portion of Term Loan Tranche A that
Borrower elects at any time pursuant to Section 2.5(b) to convert to a fixed
rate of interest, the applicable LIBO Rate as of the date of such election plus
a margin equal on the Closing Date to two and seventy-five one hundredths
percent (2.75%).

 

4

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Hazardous Material” shall mean any substance, material or waste, the
generation, handling, storage, treatment or disposal of which is regulated by
any local or state government authority in any jurisdiction in which Borrower
has owned, leased or operated real property or disposed of hazardous materials,
or by the United States Government, including any material or substance which is
(i) defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste” or “restricted hazardous waste” or other similar
term of phrase under any such law, (ii) petroleum, (iii) designated as a
“hazardous substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§ 1251 et  seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. § 1317), (iv) defined as a “hazardous waste” pursuant
to Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901,
et   seq. (42 U.S.C. § 6903), or (v) defined as a “hazardous substance” pursuant
to Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601, et   seq. (42 U.S.C. § 9601).

 

“Indebtedness” of any Person shall mean all obligations for borrowed money
(including the present value of capitalized lease obligations) which, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liability side of a balance sheet as of the date at which
Indebtedness is to be determined, and guarantees, letters of credit (other than
letters of credit to support trade payables) and endorsements (other than of
notes, bills and checks presented to banks for collection or deposit in the
ordinary course of business), in each case to support indebtedness for borrowed
money of others, but excluding existing guarantees outstanding on the Closing
Date (and extensions or renewals thereof).

 

“Interest Determination Date” shall mean the date, as designated by Borrower
pursuant to Section 2.4, Section 2.5 or Section 2.6, on which a portion of the
Revolving Advances or a portion of the Term Loan shall begin to bear interest at
a Fixed Rate.

 

“Interest Period” shall mean (a) with respect to any portion of interest on
Revolving Advances that Borrower elects to have bear interest at a Fixed Rate, a
period beginning on the Interest Determination Date and ending, at Borrower’s
election, either one (1) month, two (2) months, three (3) months, or six
(6) months thereafter, and (b) with respect to any portion of interest on Term
Loan Tranche A that Borrower elects to have bear interest at a Fixed Rate, a
period beginning on the Interest Determination Date and ending, at Borrower’s
election,

 

5

--------------------------------------------------------------------------------


 

either one (1) month, two (2) month, three (3) months, six (6) months, or twelve
(12) months thereafter.

 

“Lender” shall mean American AgCredit, PCA.

 

“LIBO Rate” shall mean, for any Interest Determination Date, the rate offered
from time to time for U.S. Dollar deposits for the Interest Period selected, as
quoted by Telerate News Service on page 3750 recorded as of 11:00 A.M. London
setting time (or, if the page 3750 of the Telerate News Service is unavailable,
the comparable reference on the Reuters Screen LIBOR Page or such other
quotation service as may be chosen by Lender) on the second full Eurodollar
Business Day preceding the beginning of the Interest Period; provided, that if
two or more of such offered rates appear on Telerate (or on the Reuters Screen
LIBOR Page or alternative service, as the case may be), the “LIBO Rate” shall be
highest of the two rates quoted.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction).

 

“Loan Documents” shall mean this Agreement, the Revolving Loan Promissory Note
of even date herewith, the Term Note dated May 1, 2000, the Security Documents,
and all other agreements, instruments, documents, and certificates identified in
any Schedule of Documents listing documents to be delivered by Borrower to
Lender and including all other pledges, powers of attorney, consents, mortgages,
assignments, contracts and agreements whether heretofore, now, or hereafter
executed by or on behalf of Borrower or any of its Affiliates, or any employee
of Borrower or any of its Affiliates, and delivered to Lender in connection with
this Agreement, or any previous versions of this Agreement or the transactions
contemplated thereby or hereby.

 

“Maintenance Capital Expenditures” shall mean capital expenditures for
maintenance and enhancement of MLO’s business operations.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations, or financial or other condition of Borrower,
(ii) Borrower’s ability to pay the Obligations in accordance with the terms
thereof, or (iii) the Collateral or Lender’s Liens on the Collateral or the
priority of any such Lien, or (iv) Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

6

--------------------------------------------------------------------------------


 

“Maturity Date” means with respect to the Revolving Loan Promissory Note,
June 30, 2009 (“Revolving Loan Maturity Date”), and with respect to the Term
Loan Promissory Note, May 1, 2010 (“Term Loan Maturity Date”).

 

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 2.7(e).

 

“Maximum Revolving Loan” shall mean Six Million Dollars ($6,000,000).

 

“MLO” shall mean ML Macadamia Orchards, L.P., a Delaware limited partnership.

 

7

--------------------------------------------------------------------------------


 

“Mortgage” shall mean the mortgage to be delivered to the Lender by the Borrower
pursuant to the provisions of Section 3.3 hereof, covering the real property
described in Exhibit C attached hereto.

 

“Notice of Revolving Advance” shall have the meaning assigned to it in
Section 2.1(b).

 

“Obligations” shall mean all loans, advances, debts, liabilities, and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or amounts are liquidated or determinable and whether or not allowed
as a claim in any proceeding referred to in Section 10.1(i) or 10.1(j)) owing by
Borrower to Lender, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement or other instrument, arising under any of the Loan Documents.  This
term includes the Revolving Loan, the Term Loan, all principal, interest, Fees,
charges, expenses, attorneys’ fees and any other sum chargeable to Borrower
under this Agreement or any of the Loan Documents.

 

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C. §
499e(c) (or any successor legislation thereto), as amended from time to time,
and any regulations promulgated thereunder.

 

“Permitted Encumbrances” shall mean the following encumbrances: (i) Liens for
taxes or assessments or other governmental Charges or levies, either not yet due
and payable or which are currently being contested in good faith by appropriate
proceedings and which at all times are junior and subordinate to the Lien of
Lender; (ii) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (iii) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which
Borrower is a party as lessee made in the ordinary course of business;
(iv) deposits securing public or statutory obligations of Borrower; (v) inchoate
and unperfected workers’, mechanics’, suppliers’ or similar Liens arising in the
ordinary course of business; (vi) carriers’, warehousemen’s, or other similar
possessory Liens arising in the ordinary course of business and securing
indebtedness either not yet due and payable or which are currently being
contested in good faith by appropriate proceedings; (viii) deposits securing, or
in lieu of, surety, appeal or customs bonds in proceedings to which Borrower is
a party; (ix) an attachment or judgment Lien, but only for a period of thirty
(30) days following attachment of such Lien and such attachment or judgment lien
shall cease to be a Permitted Lien if the obligation that it secures has not
been satisfied or bonded during such thirty (30) day period; (x) zoning
restrictions, easements, licenses, or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such real property, leases or leasehold estates; (xi) Liens
existing as of the Closing Date as identified in Part (E) of the

 

8

--------------------------------------------------------------------------------


 

Disclosure Schedule, but only securing the debt and covering the property
referred to therein, (xii) Liens to secure Indebtedness arising from development
of investment properties, provided that the Liens do not encumber any asset
other than the asset benefiting from the improvement, and (xiii) security
interests securing purchase money indebtedness and liens covering property other
than Collateral, in each case to the extent permitted by Section 8.4.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).

 

“Prime Rate” shall mean the “Prime” rate as published from time to time in The
Wall Street Journal, regardless of whether such rate is actually charged by any
bank, or, in the event that The Wall Street Journal ceases publication of such
rate, in such other nationally recognized financial publication of general
circulation as Lender may, from time to time, designate in writing based on
Lender’s reasonable determination that the rate so published is comparable to
the “Prime” rate published in  The Wall Street Journal.

 

“Restricted Payment” shall mean (a) any payment or other distribution, direct or
indirect, in respect of any partnership interest or stock in Borrower, except a
distribution payable solely in additional partnership interest or stock, and
(b) any payment, direct or indirect, on account of the redemption, retirement,
purchase or other acquisition of any partnership interest or stock or (c) any
payment, loan, contribution, or other transfer of funds or other property to any
partner or stockholder of Borrower except for reasonably equivalent value.

 

“Revolving Advance” shall have the meaning ascribed to such term in
Section 2.1(a).

 

“Revolving Loan” shall mean the aggregate amount of Revolving Advances
outstanding at any time.

 

“Security Documents” shall mean all security agreements, mortgages, assignments,
and other similar documents delivered by Borrower to Lender pursuant to which
Borrower grants to Lender a security interest in, assignment of, or Lien upon
any real or personal property of Borrower, including all amendments,
modifications and supplements thereto.

 

“Subsidiary” shall mean any corporation, association or business entity of which
Borrower owns, directly or indirectly, more than fifty percent of the voting
securities or which Borrower otherwise controls.

 

9

--------------------------------------------------------------------------------


 

“Tangible Net Worth” shall mean the gross book value of the assets of MLO
(exclusive of goodwill, patents, trademarks, trade names, organization expense
unamortized debt discount and expense, deferred charges and other like
intangibles) less (i) reserves applicable thereto and (ii) all liabilities
(including subordinated liabilities), in each case determined in accordance with
GAAP (provided an adjustment shall be made to eliminate the effect of FAS 109),
and as reasonably determined by Lender in accordance with GAAP.

 

“Term Loan Promissory Note” means the Borrower’s Term Loan Promissory Note dated
as of May 1, 2000 with an outstanding principal balance of $800,000 as of
June 16, 2008.

 

1.2           Accounting Terms.  Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given such term in accordance with GAAP, and all financial
computations hereunder shall be computed, unless otherwise specifically provided
herein, in accordance with GAAP consistently applied.  That certain terms or
computations are explicitly modified by the phrase “in accordance with GAAP”
shall in no way be construed to limit the foregoing.

 

1.3           Certain Matters of Construction.  The words “herein,” “hereof,”
“hereto,” “hereunder,” and other words of similar import refer to this Agreement
as a whole, including the Exhibits and Schedules hereto, as the same may from
time to time be amended, modified or supplemented, and not to any particular
section, subsection or clause contained in this Agreement.  Any reference to a
“Section,” “Exhibit,” or “Schedule” shall refer to the relevant Section or,
Exhibit, or Schedule to this Agreement, unless specifically indicated to the
contrary.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine or neuter.  The term “including” shall not be limiting or
exclusive, unless specifically indicated to the contrary.

 

ARTICLE  II.

 

AMOUNT AND TERMS OF CREDIT

 

2.1           Revolving Advances.

 

(a)           Revolving Advances To Be Made Available.  Upon and subject to the
terms and conditions hereof, Lender agrees to make available, from time to time,
until the Revolving Loan Maturity Date, for Borrower’s use and upon the request
of Borrower therefore, advances (each, a “Revolving Advance”) that shall not
exceed the Maximum Revolving Loan.  The amount of any Revolving Advance shall be
not less than Fifty Thousand Dollars ($50,000)

 

10

--------------------------------------------------------------------------------


 

and shall be in integral multiples of One Thousand Dollars ($1,000).    The
Revolving Loan shall be evidenced by the Revolving Loan Promissory Note to be
executed and delivered by Borrower to Lender on the Closing Date.

 

(b)           Requests for Advances.  If Borrower desires to receive a Revolving
Advance, Borrower shall deliver a notice (a “Notice of Revolving Advance”) to
Lender substantially in the form of Exhibit A no later than 2:00 p.m.
(California time) on the Business Day prior to the date of the proposed
Revolving Advance.  Lender shall be entitled to rely upon and shall be fully
protected under this Agreement in relying upon any Notice of Revolving Advance
reasonably believed by Lender to be genuine.  Upon the close of business on the
date of the proposed Revolving Advance, Lender shall make the Revolving Advance
available to Borrower unless Lender determines that Borrower is not entitled to
such Revolving Advance under the terms of this Agreement.  All notices delivered
pursuant to this Section 2.1(b) shall be delivered by facsimile to the facsimile
number set forth in Section 11.9 or to such other facsimile number as a party
hereto shall designate in writing pursuant to the provisions of Section 11.9;
provided that such notices may also be delivered by electronic mail if approved
by Lender.

 

(c)           Revolving Nature of Loan; Repayment Of Loan.  The Revolving Loan
is a revolving line of credit and Borrower may borrow, repay principal, and
reborrow in accordance with the terms of this Agreement; provided that Borrower
shall provide Lender with one (1) day’s advance notice of any repayment. 
Repayments of principal shall be not less than Fifty Thousand Dollars ($50,000)
and shall be in integral multiples of One Thousand Dollars ($1,000).  The
Revolving Loan shall mature and shall become due and payable in full on the
Revolving Loan Maturity Date.

 

2.2           Term Loan.

 

(a)           Term Loan.   On May 1, 2000 Lender advanced the Term Loan to
Borrower.  The Term Loan is evidenced by the Term Loan Promissory Note executed
and delivered by Borrower to Lender on May 1, 2000.

 

(b)           Principal Payments — Term Loan.  With respect to the Term Loan,
Borrower shall pay to Lender, annual principal installments of Four Hundred
Thousand Dollars ($400,000) commencing on May 1, 2009 and continuing on the
first day of May in each year thereafter through and including May 1, 2010;
provided, that all unpaid principal, accrued interest and other amounts
evidenced by the Term Loan Promissory Note shall be due and payable in full on
the Term Loan Maturity Date.

 

11

--------------------------------------------------------------------------------


 

2.3           Prepayments.

 

(a)           Prepayment in Full.  Borrower shall have the right at any time to
voluntarily prepay the entire amount of the outstanding Revolving Loan and the
entire amount of the outstanding Term Loan and to terminate this Agreement upon
at least three (3) Business Days notice to Lender, without premium or penalty
except Borrower shall pay to Lender a prepayment surcharge calculated in
accordance with Section 2.3(c).  Prepayment in full shall be accompanied by the
payment of all accrued and unpaid interest and all Fees and other remaining
Obligations.

 

(b)           Partial Prepayment.  Borrower shall have the right at any time to
voluntarily prepay any portion of the Term Loan, or any portion of the Revolving
Loan subject to a Fixed Rate, upon at least three (3) Business Days notice to
Lender, without premium or penalty except Borrower shall pay to Lender, a
prepayment surcharge calculated in accordance with Section 2.3(c).  Unless
otherwise approved by Lender, any prepayment of the Term Loan shall be applied
pro rata, based on the respective aggregate principal amounts then outstanding,
to Term Loan Tranche A and Term Loan Tranche B, and shall not reduce the amount
of any installment payments to Lender.

 

(c)           Prepayment Surcharge.  At the time Borrower makes any Prepayment,
Borrower shall simultaneously pay to Lender, a prepayment surcharge for each
Fixed Rate portion of the Term Loan and the Revolving Loan so prepaid,
calculated as follows:

 

For each portion of the Revolving Loan or the Term Loan bearing interest at a
Fixed Rate, the prepayment surcharge shall be equal to any funding losses
incurred by Lender as a result of such prepayment, including any loss or
unreimbursed expense arising from the redeployment of funds, calculated
according to any reasonable methodology established by Lender; and

 

2.4           Interest Rate on Revolving Advances.

 

(a)           Base Rate.  Revolving Advances hereunder shall bear interest at
the Base Rate, unless Borrower elects to convert the interest rate to a Fixed
Rate for the period selected by Borrower in accordance with the provisions of
Section 2.4(b).

 

(b)           Fixed Rate for Revolving Loan.  Borrower may, from time to time,
elect to convert all or a portion of the outstanding Revolving Advances to a
Fixed Rate; provided, that (i) at least two (2) Business Days prior to the
proposed Interest Determination Date, Borrower has provided Lender with written
notice of such election, the requested Interest Determination Date, the amount
of the Revolving Advances to be converted, and the requested Interest Period for
the amount to be converted, (ii) at the time of delivery of such written notice
and upon the

 

12

--------------------------------------------------------------------------------


 

date of conversion, no Default or Event of Default exists under this Agreement,
(iii) at no time shall there be more than five (5) outstanding tranches of the
Revolving Loan bearing interest at a Fixed Rate, (iv) the last day of the
Interest Period chosen by Borrower shall not extend beyond the Revolving Loan
Maturity Date, and (v) the amount converted to a Fixed Rate at any one time
shall be not less than Fifty Thousand Dollars ($50,000) and any amounts in
excess thereof shall be in integral multiples of Fifty Thousand Dollars
($50,000).  Any election by Borrower pursuant to this Section 2.4(b) shall be
irrevocable during the Interest Period selected by Borrower, and that portion of
the Revolving Loan so converted shall bear interest at the applicable Fixed Rate
until the expiration of the applicable Interest Period at which time, unless
another Fixed Rate has been duly elected by Borrower pursuant to this
Section 2.4(b), the interest rate for such portion of the Revolving Loan will
automatically convert to the Base Rate.

 

13

--------------------------------------------------------------------------------


 

2.5           Interest Rate on Term Loan Tranche A.

 

(a)           Base Rate.  Term Loan Tranche A is currently bearing interest at a
fixed rate equal to 5.1435% per annum with an Interest Period expiring on May 1,
2009.  Upon expiration of the current interest period Term Loan Tranche A shall
bear interest at the Base Rate, unless Borrower elects to convert the interest
rate to a Fixed Rate for the period selected by Borrower in accordance with the
provisions of Section 2.5(b).

 

(b)           Designation of Fixed Rates.  Upon expiration of the current Fixed
Rate the Borrower may, from time to time, elect to convert all or a portion of
Term Loan Tranche A to a Fixed Rate; provided, that (i) at least two
(2) Business Days prior to the proposed Interest Determination Date, Borrower
has provided Lender with written notice of such election, the requested Interest
Determination Date, the amount of Term Loan Tranche A to be converted, and the
requested Interest Period for the amount to be converted, (ii) at the time of
delivery of such written notice and upon the date of conversion, no Default or
Event of Default exists under this Agreement, (iii) at no time shall there be
more than four (4) outstanding tranches of Term Loan Tranche A bearing interest
at a Fixed Rate, (iv) the last day of the Interest Period chosen by Borrower
shall not extend beyond the Term Loan Maturity Date, and (v) the amount
converted to a Fixed Rate at any one time shall be not less than Fifty Thousand
Dollars ($50,000) and any amounts in excess thereof shall be in integral
multiples of Ten Thousand Dollars ($10,000).  Any election by Borrower pursuant
to this Section 2.5(b) shall be irrevocable during the Interest Period selected
by Borrower, and that portion of Term Loan Tranche A so converted shall bear
interest at the applicable Fixed Rate until the expiration of the applicable
Interest Period at which time, unless another Fixed Rate has been duly elected
by Borrower pursuant to this Section 2.5(b), the interest rate for such portion
of Term Loan Tranche A will automatically convert to the Base Rate.

 

(c)           Margin Applicable to Fixed Rate Elections for Term Loan Tranche
A.  The margin applicable to Term Loan Tranche A is two and three quarters
percent (2.75%).

 

2.6           Interest Rate on Term Loan Tranche B.

 

(a)           Fixed Rate.    The interest rate on Tranche B is currently fixed
at 6.8700% per annum with the current Interest Period set to expire on the Term
Loan Maturity Date.

 

2.7           Other Interest Provisions.

 

(a)           Interest Payment Dates.  Interest shall be due and payable on the
first day of each calendar quarter with respect to all interest accrued on the
Revolving Loan and the Term Loan during the preceding calendar quarter;
provided, that if any Interest Period shall mature prior to the first day of a
calendar quarter, then interest accrued at a Fixed Rate during the

 

14

--------------------------------------------------------------------------------


 

particular Interest Period shall be due and payable upon expiration of the
Interest Period.  Interest accrued on the Revolving Loan but not otherwise due
and payable on the Revolving Loan Maturity Date shall become due and payable on
the Revolving Loan Maturity Date.  Interest accrued on the Term Loan but not
otherwise due and payable on the Term Loan Maturity Date shall become due and
payable on the Term Loan Maturity Date.

 

(b)           Payments Due on Business Days.  If any installment of interest or
any other amount payable under any Loan Document becomes due and payable on a
day other than a Business Day, the payment date for such payment shall be
extended to the next succeeding Business Day and, with respect to payments of
principal or other payments that bear interest (other than interest first due on
such date), interest thereon shall be payable at the then applicable rate during
such extension; provided, however, if any installment of interest relating to
(i) Revolving Advances that have been converted to a Fixed Rate or (ii) the Term
Loan, shall become due and payable on a Saturday, the payment date for such
payment shall be the preceding Business Day.

 

(c)           Computation of Interest.  All computations of interest calculated
with respect to the LIBO Rate shall be made by Lender on the basis of a three
hundred sixty (360) day year, in each case for the actual number of days
occurring in the period for which such interest is payable.  All computations of
interest calculated with respect to the Base Rate shall be made by Lender on the
basis of a three hundred sixty five (365) day year, in each case for the actual
number of days occurring in the period for which such interest is payable.   Any
change in the applicable rate shall become effective on the day such change
occurs.  Each determination by Lender of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error or bad faith. 
Term Note Tranches A and B are currently accruing interest on the basis of a
three hundred sixty-five (365) day year and actual days elapsed until the end of
their respective Interest Determination Periods.

 

(d)           Default Rate.  Any overdue principal or interest with respect to
any Revolving Advance, or the Term Loan, and the amount of any fees, costs, or
expenses that Borrower is obligated to pay to Lender under this Agreement or any
Loan Document not paid when due, shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the Default Rate.  In addition,
upon and after the occurrence of an Event of Default and continuing until such
Event of Default has been cured or waived in writing by Lender in accordance
with the terms of this Agreement, interest shall accrue on the Obligations at
the Default Rate.  The interest rate increase to the Default Rate shall take
effect immediately upon the occurrence of an Event of Default, without prior
notice to Borrower.

 

(e)           Interest Not to Exceed Maximum Lawful Rate.  Notwithstanding
anything to the contrary set forth in this Agreement, if at any time until
payment in full of all of the Obligations, the rate of interest payable
hereunder exceeds the highest rate of interest permissible

 

15

--------------------------------------------------------------------------------


 

under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto (the “Maximum Lawful Rate”), then in such
event and so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable hereunder shall be equal to the Maximum Lawful Rate; provided,
that if at any time thereafter the rate of interest payable hereunder is less
than the Maximum Lawful Rate, Borrower shall continue to pay interest hereunder
at the Maximum Lawful Rate until such time as the total interest received by
Lender hereunder, is equal to the total interest which Lender would have
received had the interest rate payable hereunder been (but for the operation of
this Section 2.7(e)) the interest rate payable since the Closing Date. 
Thereafter, the interest rate payable hereunder shall be the rate of interest
set forth herein, unless and until the rate of interest again exceeds the
Maximum Lawful Rate, in which event this paragraph shall again apply.  In no
event shall the total interest received by Lender pursuant to the terms hereof
exceed the amount which Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Lawful Rate. 
In the event the Maximum Lawful Rate is calculated pursuant to this
Section 2.7(e), such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.  In the event that a court of competent jurisdiction,
notwithstanding the provisions of this Section 2.7(e), shall make a final
determination that Lender has received interest hereunder or under any of the
Loan Documents in excess of the Maximum Lawful Rate, Lender shall to the extent
permitted by applicable law, promptly apply such excess first to any interest
due and not yet paid under the Revolving Loan and the Term Loan, then to the
outstanding principal of the Revolving Loan, and the Term Loan (without premium
or penalty), and then to Fees and any other unpaid Obligations and thereafter
shall refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.

 

(f)            Additional Fixed Rate Provisions.  If at any time Lender
reasonably determines that for any reason adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the LIBO Rate generally becomes
unavailable to Lender, Lender shall promptly give notice thereof to Borrower,
and upon the giving of such notice, no new Fixed Rate may be selected by
Borrower, until Lender is reasonably able to ascertain the LIBO Rate and Lender
shall promptly notify Borrower at such time; provided, that Lender’s
determination under this Section 2.7(f) as to Borrower shall be in accordance
with its treatment of other borrowers under commercial loans generally.  In the
event that any law, treaty, rule, regulation, or determination of a court or
governmental authority or any change therein or in the interpretation or
application thereof or compliance by Lender with any request or directive
(whether or not having the force of law) from any central bank or governmental
authority:

 

(i)            shall subject Lender to any tax of any kind whatsoever with
respect to any LIBO Rate, or change the basis of taxation of payments to Lender
of principal, interest or any other amount payable under any Loan Document
(except for changes in the rate of tax on the overall net income of a Lender);
or

 

16

--------------------------------------------------------------------------------


 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender; or

 

(iii)          shall impose on Lender any other condition; and the result of any
of the foregoing is to increase the cost to Lender of making, renewing, or
maintaining any portion of the Revolving Loan or Term Loan with interest rates
tied to the LIBO Rate and/or to reduce any amount receivable by Lender in
connection therewith; then in any such case, Borrower shall pay to Lender,
immediately upon demand, such amount or amounts as may be necessary to
compensate Lender for any additional costs incurred by Lender and/or reductions
in amounts received by Lender which are attributable to LIBO Rates made
available to Borrower hereunder.  In determining which costs incurred by a
Lender and/or reductions in amounts received by a Lender are attributable to
such LIBO Rates, any reasonable allocation made by Lender among its operations
shall be conclusive and binding upon Borrower; provided, that Lender’s
determination under this Section 2.7(f) as to Borrower is in accordance with its
treatment of other borrowers under commercial loans generally.

 

2.8           Fees.  In addition to the other Fees listed in this Agreement,
Borrower shall, upon the Closing Date, pay to Lender a loan fee in the amount of
Twenty-one Thousand Dollars ($21,000.00).

 

2.9           Fees Cumulative and Non-Refundable.  All Fees payable under any
Loan Document shall be cumulative and all Fees shall be considered fully earned
on the date of payment and shall not be refundable under any circumstances.

 

2.10         Farm Credit Stock.  So long as any Indebtedness remains outstanding
under the terms of this Agreement, Borrower shall maintain its ownership of One
Thousand Dollars ($1,000) of stock in American AgCredit or such other amount
thereof as may be required by Lender.

 

2.11         Receipt of Payments.  Borrower shall make each payment under this
Agreement not later than 12:00 P.M. (California time) on the day when due in
lawful money of the United States of America by wire transfer of immediately
available funds to the Collection Account.  Borrower shall have advised Lender
in writing of each payment being made by Borrower no later than 2:00 p.m.
(California time) on the Business Day prior to the date of making of such
payment.  For purposes of computing interest and fees and determining the amount
of funds available for borrowing by Borrower pursuant to Article II, payments of
immediately available funds by wire transfer deposited in the Collection Account
not later than 10:30 a.m. (California time) (and for which Lender has received
notice prior to the making of such payment) shall be

 

17

--------------------------------------------------------------------------------


 

deemed received by Lender upon that Business Day.  If payment shall be deposited
later than 10:30 a.m. (California time) on any particular Business Day (or if
Lender was not given prior notice of the payment by 2:00 p.m. (California time)
on the Business Day preceding the date of payment), such payment shall be deemed
received on the following Business Day.  If Lender, in its sole discretion,
determines to accept from Borrower payment by checks, drafts, or similar
non-cash items, payment shall be deemed received by Lender two (2) Business Days
after notice to Lender and deposit of such payment in the Collection Account.

 

18

--------------------------------------------------------------------------------


 

2.12         Accounting.  Lender will provide a monthly accounting of
transactions under the Revolving Loan, and a quarterly accounting of
transactions under the Term Loan to Borrower.  Each and every such accounting
shall (absent manifest error) be deemed final, binding, and conclusive in all
respects as to all matters reflected therein, unless Borrower or Lender, within
one hundred twenty (120) days after the date any such accounting is rendered,
shall notify Lender in writing of any objection which Borrower or Lender may
have to any such accounting, describing the basis for such objection with
specificity.  In that event, only those items expressly objected to in such
notice shall be deemed to be disputed by Borrower or Lender.  Lender’s
determination, based upon the facts available, of any item objected to by
Borrower or Lender in such notice shall (absent manifest error) be final,
binding, and conclusive, unless Borrower shall commence a judicial proceeding to
resolve such objection within sixty (60) days following Lender’s notifying
Borrower of such determination.

 

2.13         Taxes.

 

(a)           Any and all payments by Borrower hereunder or under the Loan
Documents shall be made, in accordance with this Section 2.13, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, Charges, or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on or measured by the net income of Lender by the
jurisdiction under the laws of which Lender is organized or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
Charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Revolving Note or Term Note to
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, and (iii) Borrower shall pay the full amount deducted to
the relevant taxing or other authority in accordance with applicable law.

 

(b)           In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other sales, transfer, excise, mortgage recording, or
property taxes, Charges or similar levies that arise from any payment made
hereunder or under the Revolving Notes, Term Notes, or from the execution, sale,
transfer, delivery or registration of, or otherwise with respect to, this
Agreement or the Revolving Notes, Term Notes, the Loan Documents and any other
agreements and instruments contemplated thereby (hereinafter referred to as
“Other Taxes”).

 

(c)           Borrower shall indemnify Lender for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.13) paid by Lender and any liability
(including penalties, interest and

 

19

--------------------------------------------------------------------------------


 

expenses) arising there from or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be made within thirty (30) days from the date Lender makes written demand
therefor.

 

(d)           Within thirty (30) days after the date of any payment of Taxes,
Borrower shall furnish to Lender the original or a certified copy of a receipt
evidencing payment thereof.

 

(e)           Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.13 shall survive the payment in full of all Obligations.

 

2.14         Capital Adequacy.

 

(a)           Borrower shall pay to Lender from time to time on written request
such amounts as Lender may reasonably determine to be necessary to compensate
Lender for any increased costs to Lender that it reasonably determines are
attributable to any law or regulation, or any interpretation, directive, or
request (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) of any court or governmental or monetary
authority (i) following any Regulatory Change or (ii) implementing after the
Closing Date any risk-based capital guideline or other capital requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) heretofore or hereafter issued by any Governmental
Authority in respect of Lender’s Percentage of the Revolving Loan or Term Loan
(such compensation to include an amount equal to any reduction of the rate of
return on assets or equity of Lender to a level below that which Lender could
have achieved but for such law, regulation, interpretation, directive or
request); provided that with respect to this Section 2.14,  Lender shall treat
Borrower as Lender generally treats its other similarly situated borrowers.

 

(b)           Lender will furnish to Borrower a certificate setting forth the
basis and amount of each request by Lender for compensation under this
Section 2.14.  Determinations and allocations by Lender for purposes of this
Section 2.14 of the effect of any Regulatory Change pursuant to or of capital
maintained pursuant to this Section 2.14, on its costs or rate of return of
maintaining Revolving Advances or the Term Loan and or its commitment to make
Revolving Advances or the Term Loan, and of the amounts required to compensate
Lender under this Section 2.14, shall be conclusive absent manifest error or bad
faith.

 

(c)           As used in this Section 2.14, “Regulatory Change” shall mean any
change after the Closing Date in federal, state, or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of lenders including
Lender of or under any Federal, state, or foreign law or regulations (whether or
not having the force of law and whether or not failure to comply therewith would
be

 

20

--------------------------------------------------------------------------------


 

unlawful) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

 

21

--------------------------------------------------------------------------------


 

ARTICLE  III.

 

COLLATERAL

 

3.1           Borrower’s Obligations.  The Obligations of Borrower to pay all
sums due to Lender and to perform all other covenants and agreements under this
Agreement and the other Loan Documents to which Borrower is a party, shall be
secured by all Collateral to the extent provided in the Security Documents.

 

3.2           Assurances.  Borrower shall, at its sole cost and expense, execute
and deliver to Lender all such further documents, instruments, and agreements
and to perform all such other acts which may be reasonably required in the
opinion of Lender to enable Lender to perfect, protect, exercise, or enforce
their respective rights as the secured parties or beneficiaries under the
Security Documents.  To the extent permitted by applicable law, Borrower hereby
authorizes Lender to file financing statements and continuation statements with
respect to the security interests granted under the Security Documents in favor
of Lender and to execute such financing statements and continuation statements
on behalf of Borrower and hereby grants Lender with a limited power-of-attorney
to do so.  Such power-of-attorney is coupled with an interest and is
irrevocable.

 

3.3           Mortgage of Real Property.  In addition to the Collateral
currently pledged to secure the Indebtedness of the Borrower to the Lender
hereunder, Borrower shall, within ninety (90) days of the Closing Date, deliver
to Lender a Mortgage in form and substance satisfactory to Lender covering the
real property located in the State of Hawaii and described in Exhibit C attached
hereto. Said Mortgage shall secure both the existing Revolving Loan and the Term
Loan made hereunder.

 

ARTICLE  IV.

 

CONDITIONS PRECEDENT

 

4.1           Conditions Precedent to Closing Date.  Notwithstanding any other
provision of this Agreement and without affecting in any manner the rights of
Lender hereunder, the Closing Date shall not occur until and unless each and
every one of the following conditions has been satisfied or waived, in Lender’s
sole discretion:

 

(a)           Borrower shall have delivered to Lender all documents required by
Lender to be delivered on or before the Closing Date;

 

22

--------------------------------------------------------------------------------


 

(b)           Lender shall have received from Borrower current interim and, or
fiscal year end financial statements, all updated pro-forma financial
information, copies of all public filings and disclosures, evidence of receipt
of all necessary governmental approvals, required certifications, including, but
not limited to, compliance with all laws, payment of all taxes and satisfaction
of all insurance requirements, and such legal opinions as may reasonably be
required by Lender;

 

(c)           No Material Adverse Effect shall have occurred or shall exist;

 

(d)           No Default or Event of Default shall have occurred and be
continuing; and

 

(e)           Lender has received an executed copy of the Addendum to Macadamia
Nut Purchase Agreement dated July     , 2008 between Mauna Loa Macadamia Nut
Corporation and Borrower (the “Addendum to Nut Purchase Agreement”) with terms
and conditions to be approved by Lender.  The Addendum to Nut Purchase Agreement
shall terminate no sooner than June 30, 2009, unless terminated earlier as
provided in the Macadamia Nut Purchase Agreement.  In addition, the Addendum to
Nut Purchase Agreement shall include a requirement for Mauna Loa to purchase a
minimum of 9 million wet in shell pounds of macadamia nuts from Borrower up to a
maximum of 12 million wet in shell pounds.  The minimum price shall be $0.60 per
pound, adjusted to 20% moisture and 30% saleable kernel recovery to dry shell.

 

4.2           Conditions Precedent to Each Revolving Advance.  It shall be a
condition to the funding of each subsequent Revolving Advance that the following
statements shall be true on the date of each such funding or advance:

 

(a)           All of Borrower’s representations and warranties contained herein
or in any of the Loan Documents shall be true and correct in all material
respects on and as of the Closing Date and the date of each such Revolving
Advance is incurred as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates to an earlier date
and for changes therein permitted or contemplated by this Agreement.

 

(b)           No event shall have occurred and be continuing, or would result
from the funding of any Revolving Advance or the Term Loan, which
(i) constitutes or would constitute a Default or an Event of Default, or
(ii) which has a Material Adverse Effect.

 

(c)           After giving effect to each Revolving Advance, the aggregate
principal amount of the Revolving Loan shall not exceed the Maximum Revolving
Loan.

 

The acceptance by Borrower of the proceeds of any Revolving Advance shall be
deemed to constitute, as of the date of such acceptance, a representation and
warranty by Borrower that the conditions in this Section 4.2 have been
satisfied.

 

23

--------------------------------------------------------------------------------


 

4.3           Conditions Subsequent.  Within ninety (90) days of the Closing
Date, Borrower shall deliver to Lender the following:

 

(a)           An Hawaiian Mortgage, in form and substance satisfactory to Lender
covering the real property listed in Exhibit C hereto.

 

(b)           An ALTA 2006 lender’s policy of title insurance, including the
appropriate endorsements, provided, however, that certain survey requirements
may be waived and the survey exception shall be permitted.  The policy or
policies shall be subject to such exceptions and conditions of title as Lender
may, at its sole discretion, approve.  The amount and coverage under the policy
or policies shall be determined by Lender upon completion of Lender’s due
diligence.

 

ARTICLE  V.

 

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Second Amended and Restated Credit Agreement
and to make the Revolving Loan, as herein provided for, Borrower makes the
following representations and warranties to Lender, each and all of which shall
be true and correct as of the date of execution and delivery of this Agreement,
and shall survive the execution and delivery of this Agreement:

 

5.1           Corporate Existence; Compliance with Law.  MLO is a limited
partnership duly organized, validly existing, and in good standing under the
laws of the State of Delaware.  ML Resources, Inc.  is the managing general
partner of MLO.   ML Resources, Inc. is a corporation duly organized, validly
existing and in good standing under the laws of the State of Hawaii.  Neither
Borrower has any Subsidiaries.  Each Borrower (i) is duly qualified as a foreign
corporation or limited partnership and is in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification (except for jurisdictions in which such
failure to so qualify or to be in good standing would not have a Material
Adverse Effect); (ii) has the requisite corporate power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate all real
property that it owns, to lease the real property it operates under lease, and
to conduct its business as now, heretofore, and proposed to be conducted;
(iii) has all material licenses, permits, consents, or approvals from or by, and
has made all material filings with, and has given all material notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation, and conduct; (iv) is in compliance with its certificate of
incorporation and by-laws, or

 

24

--------------------------------------------------------------------------------


 

its agreement of limited partnership, as applicable; and (v) is in compliance
with all applicable provisions of law where the failure to comply would have a
Material Adverse Effect.

 

5.2           Corporate Power; Authorization; Enforceable Obligations.  The
execution, delivery, and performance by Borrower of the Loan Documents to which
it is a party, and all instruments and documents required to be delivered by
Borrower under any of the Loan Documents, and the creation of all Liens provided
for in any Loan Documents: (i) are within Borrower’s corporate or partnership
power; (ii) have been duly authorized by all necessary or proper corporate or
partnership action; (iii) are not in contravention of any provision of
Borrower’s certificate of incorporation or by-laws or agreement of limited
partnership, as applicable; (iv) will not violate any law or regulation, or any
order or decree of any court or governmental instrumentality; (v) will not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any material indenture,
mortgage, deed of trust, lease, agreement or other instrument to which Borrower
is a party or by which Borrower or any of its property is bound; (vi) will not
result in the creation or imposition of any Lien upon any of the property of
Borrower other than those in favor of Lender, all pursuant to the Loan
Documents; and (vii) do not require the consent or approval of any Governmental
Authority or any other Person, except for consents or approvals which have been
duly obtained or specifically waived in writing by Lender.  At or prior to the
Closing Date, each of the Loan Documents required hereunder to be delivered at
or prior to the Closing Date shall have been duly executed and delivered on
behalf of Borrower and each shall then constitute a legal, valid, and binding
obligation of Borrower, to the extent it is a party thereto, enforceable against
it in accordance with its terms except for general principles of equity and the
effect of bankruptcy, insolvency, and other laws affecting the rights of
creditors generally.

 

5.3           Solvency; Projections.  Borrower is solvent and will be solvent
after completion of such acquisition and after giving effect to the initial
advance hereunder.  All budget forecasts and projections of Borrower delivered
to Lender are based upon reasonable estimates and assumptions, all of which are
fair in light of current conditions, have been prepared on the basis of the
assumptions stated therein, and reflect the reasonable estimate of Borrower of
the results of operations and other information projected therein.

 

5.4           Ownership of Property; Liens.   None of the properties and assets
of Borrower are subject to any Liens, except Permitted Encumbrances and the Lien
in favor of Lender pursuant to the Security Documents.  All real property owned
or leased by Borrower on the Closing Date is set forth on Parts (A) and (B) of
the Disclosure Schedule.  Neither Borrower nor any other party to any such lease
is in default of its obligations thereunder, except for any default which would
not have a Material Adverse Effect.  All permits required to have been issued to
enable the real property owned or leased by Borrower to be lawfully occupied and
used for all of the purposes for which they are currently occupied and used,
have been lawfully issued and are, as of the date hereof, in full force and
effect, except for any permit for which the failure of such permit to be

 

25

--------------------------------------------------------------------------------


 

issued and in full force and effect would not have a Material Adverse Effect. 
Borrower has not received any notice, and to Borrower’s knowledge does not have,
any pending, threatened, or contemplated condemnation proceeding affecting any
real property owned or leased by Borrower or any part thereof, or of any sale or
other disposition of any real property owned or leased by Borrower or any part
thereof in lieu of condemnation.

 

5.5           No Default.  Borrower is not in default, and to Borrower’s
knowledge no third party is in default, under or with respect to any contract,
agreement, lease or other instrument to which it is a party, which default in
each case or in the aggregate would have a Material Adverse Effect.  No Default
or Event of Default has occurred and is continuing.

 

5.6           Burdensome Restrictions.  No contract, lease, agreement, or other
instrument to which Borrower is a party or is bound and no provision of
applicable law or governmental regulation has a Material Adverse Effect, or
insofar as Borrower can reasonably foresee, may have a Material Adverse Effect.

 

5.7           Labor Matters.  There are no strikes or other labor disputes
against Borrower that are pending or, to Borrower’s knowledge, threatened which
would have a Material Adverse Effect.  Hours worked by and payment made to
employees of Borrower have not been in violation of the Fair Labor Standards Act
or any other applicable law dealing with such matters which would have a
Material Adverse Effect.  All payments due from Borrower on account of employee
health and welfare insurance which would have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of Borrower.

 

5.8           Other Ventures.  Except as set forth in Part (C) of the Disclosure
Schedule, Borrower is not engaged in any joint venture or partnership with any
other Person.

 

5.9           Investment Company Act.  Borrower is not an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.  The making of the Revolving Loan and Term Loan by Lender, the
application of the proceeds and repayment thereof by Borrower and the
consummation of the transactions contemplated by this Agreement and the other
Loan Documents will not violate any provision of such Act or any rule,
regulation, or order issued by the Securities and Exchange Commission
thereunder.

 

5.10         Margin Regulations.  Borrower does not own any “margin security”,
as that term is defined in Regulations U of the Board of Governors of the
Federal Reserve System (the “Federal Reserve Board”).  The Revolving Advances
and Term Loan will not be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the loans
under this

 

26

--------------------------------------------------------------------------------


 

Agreement to be considered a “purpose credit” within the meaning of Regulation
T, U, or X of the Federal Reserve Board.

 

5.11         Taxes.  All federal, state, local, and foreign tax returns,
reports, and statements, including information returns required to be filed by
Borrower, have been filed with the appropriate Governmental Authority and all
Charges and other impositions shown thereon to be due and payable have been paid
prior to the date on which any fine, penalty, interest, or late charge may be
added thereto for nonpayment thereof, or any such fine, penalty, interest, late
charge, or loss has been paid.  Borrower has paid when due and payable all
Charges required to be paid by it.  Proper and accurate amounts have been
withheld by Borrower from their respective employees for all periods in full and
complete compliance with the tax, social security, and unemployment withholding
provisions of applicable federal, state, local and foreign law and such
withholdings have been timely paid to the respective governmental agencies. 
None of Borrower’s tax returns, with respect to Borrower’s corporate income, are
currently being audited by the Internal Revenue Service or any other applicable
Governmental Authority.

 

5.12         ERISA.  Each “Plan” (as defined below) is in compliance in all
material respects with the applicable provisions of ERISA and the Internal
Revenue Code (“IRC”) and with respect to each Plan, other than a Qualified Plan,
all required contributions and benefits have been paid in accordance with the
provisions of each such Plan to the extent that the failure to pay any such
contribution or benefit would have a Material Adverse Effect.  There are no
pending or, to Borrower’s knowledge, threatened claims, actions or lawsuits
(other than claims for benefits in the normal course), asserted or instituted
against Borrower or any Plan or its assets.  Neither Borrower nor any ERISA
Affiliate of either has incurred or reasonably expects to incur any Withdrawal
Liability under Section 4201 of ERISA as a result of a complete or partial
withdrawal from a Multiemployer Plan.  Borrower has not engaged in a prohibited
transaction, as defined in Section 4975 of the IRC or Section 406 of ERISA, in
connection with any Plan, which would subject Borrower (after giving effect to
any exemption) to a material tax on prohibited transactions imposed by
Section 4975 of the IRC or any other material liability.  As used above, the
term “Plan” means, with respect to Borrower or any ERISA Affiliate of either, at
any time, an employee benefit plan, as defined in Section 3(3) of ERISA, which
Borrower maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.  The terms
“Qualified Plan” and “Multiemployer Plan” shall have the meaning given them in
ERISA.

 

5.13         No Litigation.  Except as set forth in Part (D) of the Disclosure
Schedule, no action, claim or proceeding is now pending or, to Borrower’s
knowledge, threatened against Borrower, at law, in equity or otherwise, before
any court, board, commission, agency, or instrumentality of any federal, state,
or local government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators, which, if determined adversely, could have a
Material Adverse Effect, nor to Borrower’s knowledge does a state of facts exist
which is

 

27

--------------------------------------------------------------------------------


 

reasonably likely to give rise to such proceedings.  None of the matters set
forth in Part (D) of the Disclosure Schedule questions the validity of any of
the Loan Documents or any action taken or to be taken pursuant thereto, or would
have either individually or in the aggregate a Material Adverse Effect.

 

5.14         Brokers.  No broker or finder acting on behalf of Borrower brought
about the obtaining, making, or closing of the loans made pursuant to this
Agreement or the transactions contemplated by the Loan Documents and has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

5.15         Patents, Trademarks, Copyrights, and Licenses. Borrower owns or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are necessary to the conduct of Borrower’s business, without
known conflict with the rights of others.  To the best knowledge of Borrower, no
product of Borrower infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, service mark, trademark and trade
name or other right owned by any other Person.  To the best knowledge of
Borrower, there is no material violation by any Person of any right of Borrower
with respect to any patent, copyright, service mark, trademark and trade name or
other right owned by Borrower.

 

5.16         Full Disclosure.  To Borrower’s knowledge, no information contained
in this Agreement, the other Loan Documents, any budget forecasts or
projections, the financial statements delivered to Lender, or any written
statement furnished by or on behalf of Borrower pursuant to the terms of this
Agreement, which has previously been delivered to Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which made.

 

5.17         Environmental Matters.  Borrower is and has been in compliance with
all Environmental Laws, except for such noncompliance which would not result in
Environmental Liabilities which could reasonably be expected to exceed $100,000.
Borrower has obtained, and is in compliance with, all environmental permits
required by Environmental Laws for the operations of its business, except where
the failure to so obtain or comply with such environmental permits would not
result in Environmental Liabilities that could reasonably be expected to exceed
$100,000, and all such Environmental Permits are valid, uncontested and in good
standing.  Borrower is not involved in operations and does not know of any
facts, circumstances or conditions, including any releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of
Borrower that could reasonably be expected to exceed $100,000.  There is no
litigation arising under or related to any Environmental Laws, environmental
permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses in excess of $50,000 or injunctive relief against, or that alleges
criminal misconduct by,

 

28

--------------------------------------------------------------------------------


 

Borrower.  No notice has been received by Borrower identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of Borrower, there are no facts,
circumstances or conditions that may result in Borrower being identified as a
“potentially responsible party” under CERCLA or analogous state statutes.

 

5.18         Insurance Policies.  Borrower has disclosed to Lender in writing
all insurance of any nature maintained for current occurrences by Borrower, as
well as a summary of the terms of such insurance.  Borrower shall maintain “All
Risk” physical damage insurance on all of Borrower’s tangible real and personal
property and assets, wherever located, and covers, without limitation, fire and
extended coverage, boiler and machinery coverage, liquids, theft, burglary,
explosion, collapse, and all other hazards and risks ordinarily insured against
by owners or users of such properties in similar businesses.  All policies of
insurance on such real and personal property contain an endorsement, in form and
substance acceptable to Lender, showing loss payable to Lender (Form 438 BFU or
its equivalent) and extra expense and business interruption endorsements.  Such
endorsement, or an independent instrument furnished to Lender, provides that the
insurance companies will give Lender at least thirty (30) days prior written
notice before any such policy or policies of insurance shall be altered or
canceled and that no act or default of Borrower or any other Person shall affect
the right of Lender to recover under such policy or policies of insurance in
case of loss or damage.  In addition, Borrower shall maintain the following
types of insurance coverage, in such amounts as may be approved by Lender:
(a) comprehensive general liability insurance on an “occurrence basis” against
claims for personal injury, bodily injury and property damage, including
premises/operations, broad form contractual liability, underground, explosion
and collapse hazard, independent contractors, broad form property coverage,
products and completed operations liability; (b) statutory limits of worker’s
compensation insurance, (c) automobile liability insurance for all owned,
non-owned or hired automobiles against claims for personal injury, bodily
injury, and property damage; and (d) umbrella insurance.  All of such policies
are in full force and effect and in form and with insurers recognized as
adequate by Lender, and provide coverage of such risks and for such amounts as
are customarily maintained for businesses of the scope and size of Borrower’s
and as otherwise acceptable to Lender.  Each insurance policy contains a clause
which provides that Lender’s interest under such policy shall not be invalidated
by any act or omission to act of, or any breach of warranty by, the insured, or
by any change in the title, ownership or possession of the insured property, or
by the use of the property for purposes more hazardous than is permitted in such
policy.  Borrower has delivered to Lender a certificate of insurance that
evidences the existence of each policy of insurance, payment of all premiums
therefor and compliance with all provisions of this Agreement.

 

5.19         PACA.  Borrower is not a “dealer,” “commission merchant,” or
“broker” under PACA, and Borrower’s assets are not subject to the trust
provisions provided for under PACA.

 

29

--------------------------------------------------------------------------------


 

ARTICLE  VI.

 

FINANCIAL STATEMENTS AND INFORMATION

 

6.1           Reports and Notices.  Borrower covenants and agrees that it shall
deliver to Lender:

 

(a)           Within fifteen (15) days after the end of each calendar month
ending January 31, February 28/29, April 30, May 31, July 31, August 31,
October 31 and November 30, and forty five (45) days after the end of each
calendar quarter ending March 31, June 30, September 30 and December 31 
(i) financial and other information requested by Lender, including an
internally-prepared (or publicly-filed, if available) statement of income and
cash flow, balance sheet (and management letter, if the month end is also a
Fiscal Quarter end), each of which shall provide comparisons to the prior year’s
equivalent period and to the budgets provided to Lender, (ii) the certification
of the chief financial officer of Borrower that all such financial statements
and schedules are complete and correct and present fairly in accordance with
GAAP (subject to normal year-end adjustments), the financial position, the
results of operations and the statements of cash flows of Borrower as at the end
of such month (and for the Fiscal Quarter just ended, if applicable), and that
there was no Default or Event of Default in existence as of such time; and
(iii) if the month end is also a Fiscal Quarter end, a certificate in the form
attached hereto as Exhibit B, containing the certification of Borrower’s chief
financial officer that Borrower has complied with all of the covenants set forth
in Section 8.12 as of the end of such Fiscal Quarter;

 

(b)           Within ninety (90) days after the end of each Fiscal Year, audited
financial statements, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which financial statements shall be
prepared in accordance with GAAP, certified without qualification by a firm of
independent certified public accountants of recognized national standing
selected by Borrower and acceptable to Lender, and accompanied by (i) a report
from such accountants to the effect that in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default had occurred and that, to the best of their
knowledge, Borrower was in compliance with all the covenants set forth in
Section 8.12 as of the end of such Fiscal Year, (ii) the annual letter from
Borrower’s chief financial officer to such accountants in connection with their
audit examination detailing Borrower’s contingent liabilities and material
litigation matters involving Borrower, (iii) a certification of the chief
financial officer of Borrower that all such financial statements are complete
and correct and present fairly in accordance with GAAP the financial position,
the results of operations and the statements of cash flow of Borrower as at the
end of such year and for the period then ended and that there was no Default or
Event of Default in existence as of

 

30

--------------------------------------------------------------------------------


 

such time, and  (iv) a certificate in the form attached hereto as Exhibit B,
containing the certification of Borrower’s chief financial officer that Borrower
has complied with all of the covenants set forth in Section 8.12 as of the end
of such Fiscal Year;

 

(c)           Within ninety (90) days after the start of any Fiscal Year, an
annual budget and forecast for such Fiscal Year, substantially in the form
provided to Lender prior to the Closing Date, and containing such information as
Lender shall request;

 

(d)           Within ninety (90) days after completion of crop harvesting, an
annual crop production report containing such information as Lender shall
request;

 

(e)           As soon as practicable, but in any event within one (1) Business
Day after Borrower becomes aware of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic notice specifying the nature of such Default or Event
of Default or development or information, including the anticipated effect
thereof, which notice shall be promptly confirmed in writing within three
(3) Business Days;

 

(f)            Copies of all federal, state, local and foreign tax returns,
information returns and reports in respect of income, franchise or other taxes
on or measured by income (excluding sales, use or like taxes) filed by Borrower;
and

 

(g)           Such other information respecting Borrower’s business, financial
condition or prospects as Lender may, from time to time, reasonably request.

 

6.2           Communication with Accountants.   Lender is authorized to
communicate directly with Borrower’s independent certified public accountants
and tax advisors, and such accountants and tax advisors are hereby authorized to
disclose directly to Lender any and all financial information requested by
Lender.

 

ARTICLE  VII.

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, unless Lender shall have otherwise
consented, Borrower shall comply with and observe each of the following
covenants.

 

7.1           Maintenance of Existence; Conduct of Business.  Borrower shall:
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate or partnership existence and its rights and
franchises; (b) continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder; and (c) maintain all of its

 

31

--------------------------------------------------------------------------------


 

property that is necessary or useful in the proper conduct of its business in
good working condition (taking into consideration ordinary wear and tear).

 

7.2           Payment of Obligations.  Borrower shall pay and discharge or cause
to be paid and discharged promptly all Charges imposed upon it, its income, and
profits, or any of its property, and lawful claims for labor, materials,
supplies, and services or otherwise before any thereof shall become in default,
except for those that are being contested in good faith by proper legal actions
or proceedings.

 

7.3           Books and Records.  Borrower shall keep adequate records and books
of account with respect to its business activities, in which proper entries,
reflecting all of its financial transactions, are made in accordance with GAAP
and on a basis consistent with the financial statements delivered to Lender.

 

7.4           Litigation.  Borrower shall notify Lender in writing, promptly
upon learning thereof, of any litigation commenced or threatened against
Borrower, and of the institution against it of any suit or administrative
proceeding that (a) may involve an amount in excess of One Hundred Thousand
Dollars ($100,000) or (b) may have a Material Adverse Effect if adversely
determined.

 

7.5           Insurance.  Borrower shall, at its sole cost and expense, maintain
the policies of insurance described in Section 5.18 in form and with insurers
recognized as adequate by Lender, and all such policies shall be in such amounts
as may be reasonably satisfactory to Lender.  In addition, Borrower shall notify
Lender promptly of any occurrence causing a material loss or decline in value of
any real or personal property and the estimated (or actual, if available) amount
of such loss or decline.  Borrower hereby directs all present and future
insurers under its “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to Lender.  Borrower irrevocably makes, constitutes and
appoints Lender (and all officers, employees, or agents designated by Lender) as
Borrower’s true and lawful agent and attorney-in-fact for the purpose of making,
settling, and adjusting claims under the “All Risk” policies of insurance,
endorsing the name of Borrower on any check, draft, instrument or other item of
payment for the proceeds of such “All Risk” policies of insurance, and for
making all determinations and decisions with respect to such “All Risk” policies
of insurance; provided Lender agrees that it shall not exercise its right to
settle or adjust any claim unless an Event of Default has occurred and is
continuing.  In the event Borrower at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above or to pay any
premium in whole or in part relating thereto, Lender, without waiving or
releasing any Obligations or Default or Event of Default hereunder, may at any
time or times thereafter (but shall not be obligated to) obtain and maintain
such policies of insurance and pay such premium and take any other action with
respect thereto which Lender deems advisable.  All sums so disbursed by Lender,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, on

 

32

--------------------------------------------------------------------------------


 

demand, by Borrower to Lender and shall be additional Obligations hereunder
secured by the Collateral.  Lender reserves the right at any time, upon review
of Borrower’s risk profile, to require additional forms and limits of insurance
to, in Lender’s reasonable judgment, after consultation with Borrower,
adequately protect Lender’s interests.

 

7.6           Compliance with Laws and Agreements.  Borrower shall comply in all
material respects with all federal, state and local laws and regulations
applicable to it.  Borrower shall perform, within all required time periods, all
of its obligations and enforce all of its rights under each material agreement
to which it is a party.

 

7.7           Environmental Matters.  Borrower shall (i) comply in all material
respects with the Environmental Laws applicable to it, (ii) notify Lender
promptly after knowledge in the event of any spill or release which is
reportable to any Governmental Authority upon any premises owned or occupied by
it, and (iii) promptly forward to Lender a copy of any order, notice, permit,
application, or any other communication or report received by Borrower in
connection with any matter relating to the Environmental Laws that may
materially affect such premises.

 

ARTICLE  VIII.

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that, unless Lender shall have otherwise
consented, Borrower shall comply with and observe each of the following
covenants.

 

8.1           Mergers, Etc.; Change of Business.  Borrower shall not, directly
or indirectly, by operation of law or otherwise, merge with, consolidate with,
acquire all or substantially all of the assets or capital stock of, or otherwise
combine with, any Person or form any Subsidiary.  Borrower shall not engage in
any business other than those businesses in which Borrower is engaged on the
Closing Date.

 

8.2           Capital Structure.  Borrower shall not make any material changes
in its capital structure or amend its certificate of incorporation, by-laws,
limited partnership agreement without the prior written consent of Lender, which
consent will not be unreasonably withheld.

 

8.3           Investments; Loans and Advances.  Borrower shall not make any
investment in, or make or accrue loans or advances of money to any Person,
through the direct or indirect holding of securities or otherwise; provided,
that Borrower may: (a) make and maintain investments in cash equivalents,
(b) make and maintain loans or advances to, any of its wholly-owned Subsidiaries
(provided that the creation of such wholly-owned Subsidiary has

 

33

--------------------------------------------------------------------------------


 

been approved by Lender and has guaranteed all Obligations and secured such
guarantee by a first priority security interest in all of such Subsidiary’s
assets), (c) loans to employees to the extent disclosed to and approved by
Lender, (d) investments existing on the Closing Date to the extent approved by
Lender.

 

8.4           Indebtedness.  Except as otherwise expressly permitted by this
Agreement, Borrower shall not create, incur, assume, or permit to exist any
Indebtedness, except (a) Indebtedness secured by Permitted Encumbrances, (b) the
Revolving Loan, (c) the Term Loan, (d) all unfunded pension fund and other
employee benefit plan obligations and liabilities but only to the extent they
are permitted to remain unfunded under applicable law, (e) Indebtedness under
Capital Leases to the extent permitted under this Agreement, but not to exceed
One Million Two Hundred Thousand Dollars ($1,200,000) at any time outstanding,
(f) Indebtedness secured by property of Borrower other than the Collateral in an
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000),
(g) unsecured Indebtedness in an aggregate amount not to exceed One Hundred
Thousand Dollars ($100,000), and (h) purchase money indebtedness with respect to
the acquisition of new capital assets so long as such Indebtedness is secured
only by the particular asset being acquired.

 

8.5           Transactions with Affiliates.  Borrower shall not enter into or be
a party to any transaction with (including the purchase from, sale to, or
exchange of property with, or the rendering of any service by or for) any
Affiliate of Borrower, except in the ordinary course of and pursuant to the
reasonable requirements of Borrower’s business and upon fair and reasonable
terms that are fully disclosed to Lender and are no less favorable to Borrower
than would be obtained in a comparable arm’s-length transaction with a Person
not an Affiliate of Borrower; provided, that MLO  may reimburse ML
Resources, Inc. for reasonable management expenses.

 

8.6           Liens.  Borrower shall not create or permit any Lien on any of its
properties or assets except the Lien of Lender under the Loan Documents and
Permitted Encumbrances.

 

8.7           Sales of Assets.  Borrower shall not sell, transfer (including any
consensual transfer such as the execution of a deed in lieu of foreclosure),
convey, assign, or otherwise dispose of any of its assets or properties involved
in Borrower’s macadamia operations; provided, that the foregoing shall not
prohibit (i) the sale of inventory in the ordinary course of business,
(ii) disposal of worn out or obsolete assets, (iii) the sale or other disposal
of used equipment which is being replaced by equipment having a similar value or
serving a similar function, and (iv) sale of other assets in an aggregate amount
not to exceed One Million Dollars ($1,000,000) from and after the Closing Date.

 

8.8           Cancellation of Claims.  Borrower shall not cancel any claim or
debt owing to it, except for reasonable consideration or in the ordinary course
of business.

 

8.9           Restricted Payments.  Borrower shall not make any Restricted
Payments.

 

34

--------------------------------------------------------------------------------


 

8.10         Environmental Compliance.  Borrower shall not and shall not
knowingly permit any other Person within the control of Borrower to cause or
permit the presence, use, generation, manufacture, installation, release,
discharge, storage or disposal of any Hazardous Materials on, under, in or about
any of its real estate or the transportation of any Hazardous Materials to or
from any real estate where such presence, use, generation, manufacture,
installation, release, discharge, storage or disposal would violate any
Environmental Laws, the violation of which would have a Material Adverse Effect.

 

8.11         PACA License.  Borrower shall not obtain or attempt to obtain a
dealer license under PACA.

 

8.12         Financial Covenants.

 

(a)           Minimum Tangible Net Worth.  MLO shall not permit its Tangible Net
Worth, as of the last day of any fiscal quarter beginning with the fiscal
quarter ending September 30, 2008, to be less than the applicable “Minimum
Tangible Net Worth Amount.”  The Minimum Tangible Net Worth Amount shall
initially be Forty-One Million Dollars ($41,000,000.00) and shall be increased
dollar for dollar by the amount of positive Consolidated Net Income achieved by
MLO, beginning October 1, 2008 and thereafter.

 

(b)           Minimum Consolidated EBITDA.     Commencing on September 30, 2008,
MLO shall have Consolidated EBITDA of not less than $600,000 for the three
quarters ended September 30, 2008; Consolidated EBITDA of not less than
$1,150,000 for the four quarters ended December 31, 2008; and Consolidated
EBITDA of not less than $1,200,000 for the four quarters ended March 31, 2009
and thereafter.

 

8.13         Addendum to Nut Purchase Agreement.  Borrower shall not terminate
that Addendum to Nut Purchase Agreement prior to June 30, 2009 without prior
written consent of Lender.

 

ARTICLE  IX.

 

INDEMNITY

 

9.1           Indemnification.  Borrower shall indemnify and hold Lender and
Lender’s affiliates, subsidiaries, officers, directors, employees, attorneys,
and agents (each, an “Indemnified Person”), harmless from and against any and
all suits, actions, proceedings, claims, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees and disbursements (including
allocated costs of internal counsel) and other costs of investigations or
defense, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by such Indemnified Person as a result of credit
having been extended under this Agreement and

 

35

--------------------------------------------------------------------------------


 

the other Loan Documents or in connection with Lender’s interest in any
Collateral; provided, that Borrower shall not be liable for any indemnification
to such Indemnified Person to the extent that any such suit, action, proceeding,
claim, damage, loss, liability or expense was the result of any action by such
Indemnified Person or results from such Indemnified Person’s gross negligence or
willful misconduct.  NEITHER LENDER NOR ANY OTHER INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO BORROWER, ANY OTHER PERSON, ANY SUCCESSOR, ASSIGNEE, OR
THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED UNDER THE LOAN DOCUMENTS.

 

ARTICLE  X.

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

10.1         Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

 

(a)           Failure to Pay Principal.  Borrower shall fail to make any payment
of principal owing with respect to the Revolving Loan or any regularly scheduled
payment of principal owing with respect to the Term Loan when due and payable
and such failure shall remain uncured for a period of two (2) Business Days;
provided that the failure to make such payment may only be cured by paying the
amount due together with interest on such amount at the Default Rate.

 

(b)           Failure to Pay Interest or Other Amounts Other than Expenses. 
Borrower shall fail to make any payment of interest on the Revolving Loan, the
Term Loan, or any other amount (other than expenses payable under any Loan
Document) owing with respect to the Revolving Loan, the Term Loan or any of the
other Obligations when due and payable or declared due and payable and such
failure shall remain uncured for a period of two (2) Business Days; provided
that the failure to make such payment may only be cured by paying the amount due
together with interest on such amount at the Default Rate.

 

(c)           Failure to Pay Expenses.  Borrower shall fail to make any payment
of any expenses payable under any Loan Document, and such failure shall have
remained uncured for a period of ten (10) days after Borrower has received
notice of such failure from Lender; provided that the failure to make such
payment may only be cured by paying the amount due together with interest on
such amount at the Default Rate.

 

36

--------------------------------------------------------------------------------


 

(d)           Breach of Covenants or Other Provisions of This Agreement. 
Borrower shall fail or neglect to perform, keep, or observe any other provision
of this Agreement or of any of the other Loan Documents, and the same is by its
nature incapable of being cured or shall remain unremedied for a period ending
on the first to occur of twenty (20) days after Borrower shall receive written
notice of any such failure from Lender or thirty (30) days after Borrower shall
become aware thereof.  A breach by Borrower of the financial covenants set forth
in Section 8.12 are incapable of being cured.

 

(e)           Default Under Other Indebtedness.  A default shall occur under any
other agreement, document, or instrument to which Borrower is a party or by
which Borrower or Borrower’s property is bound and such default involves the
failure to make any payment (whether of principal, interest, or otherwise) due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, but only after expiration of any cure periods provided by the
underlying agreement, document, or instrument) in respect of any Indebtedness of
Borrower in excess of One Hundred Thousand Dollars ($100,000).

 

(f)            Breach of Representation or Warranty.  Any material
representation or warranty herein or in any Loan Document or in any written
statement pursuant thereto or hereto, report, financial statement, or
certificate made or delivered to Lender by Borrower shall be untrue or
incorrect, as of the date when made or deemed made (including those made or
deemed made pursuant to Section 4.2) and the same is by its nature incapable of
being cured or shall remain unremedied for a period ending on the first to occur
of twenty (20) days after Borrower shall receive written notice of any such
failure from Lender or thirty (30) days after Borrower shall become aware
thereof.

 

(g)           Loss of Assets.  (i) Any of the assets of Borrower shall be
attached, seized, levied upon, or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian, or assignee for
the benefit of creditors of Borrower and shall remain unstayed or undismissed
for thirty (30) consecutive days, (ii) any Person other than Borrower shall
apply for the appointment of a receiver, trustee or custodian for any of
Borrower’s assets and such application shall remain unstayed or undismissed for
thirty (30) consecutive days, or (iii) Borrower shall have concealed, removed,
or permitted to be concealed or removed, any part of its property, with intent
to hinder, delay, or defraud its creditors or any of them or made or suffered a
transfer of any of its property or the incurring of an obligation which may be
fraudulent under any bankruptcy, fraudulent conveyance or other similar law.

 

(h)           Involuntary Insolvency Actions.  A case or proceeding shall have
been commenced against Borrower in a court having competent jurisdiction seeking
a decree or order (i) under the Bankruptcy Code, or any other applicable
federal, state, or foreign bankruptcy or other similar law, (ii) appointing a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of Borrower or of any substantial part of its properties, or

 

37

--------------------------------------------------------------------------------


 

(iii) ordering the winding-up or liquidation of the affairs of Borrower and such
case or proceeding shall remain undismissed or unstayed for thirty (30)
consecutive days or such court shall enter a decree or order granting the relief
sought in such case or proceeding.

 

(i)            Voluntary Insolvency Actions.  Borrower shall (i) file a petition
seeking relief under the Bankruptcy Code, or any other applicable federal, state
or foreign bankruptcy or other similar law, (ii) consent to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, or sequestrator (or similar official) of Borrower or of any
substantial part of its properties, (iii) fail generally to pay its debts as
such debts become due, or (iv) take any corporate action in furtherance of any
such action.

 

(j)            Judgments.  Final judgment or judgments for the payment of money
in excess of Fifty Thousand Dollars ($50,000) in the aggregate shall be rendered
against Borrower and the same shall not be (i) fully covered by insurance, or
(ii) vacated, stayed, bonded, paid, or discharged for a period of thirty (30)
days.

 

(k)           Material Adverse Effect.  There shall occur any event or
circumstance that constitutes a Material Adverse Effect.

 

10.2         Acceleration; Remedies.

 

(a)           Automatic Acceleration; Exercise of Remedies.  If an Event of
Default shall occur and be continuing: (i) all Obligations and any indebtedness
of Borrower under any of the Loan Documents, any term thereof to the contrary
notwithstanding, shall at Lender’s option and without notice be accelerated and
become immediately due and payable without presentment, demand, protest, or
notice of dishonor, all of which are hereby expressly waived by Borrower; and
(ii) the obligation, if any, of Lender to make further Revolving Advances shall
immediately cease and terminate.  Lender shall have all rights, powers, and
remedies available under each of the Loan Documents, including the right to
resort to any or all Collateral for any Obligations and to exercise any or all
of the rights of a beneficiary or secured party with respect to the Collateral
pursuant to applicable law.  All rights, powers and remedies of Lender in
connection with each of the Loan Documents (x) may be exercised at any time and
from time to time after the occurrence and during the continuation of an Event
of Default, (y) are cumulative and not exclusive, and (z) shall be in addition
to any other rights, powers or remedies provided by law or equity.    Without
limiting the foregoing, Lender may, as provided in the Farm Credit Act of 1971,
as amended, retire and cancel all or any portion of Borrower’s stock or other
equities in Lender and apply the proceeds thereof to the Obligations.  In
addition, Lender may hold, set off, sell, and/or apply against Borrower’s
indebtedness any and all cash, accounts, securities, instruments, documents, or
other property in Lender’s possession or under its control.

 

38

--------------------------------------------------------------------------------


 

(b)           Payments to Third Parties.  At its sole discretion and without any
obligation to do so, Lender may pay any amount to any Person as Lender deems
reasonably necessary to preserve the value of, avoid loss of or damage to, or
prevent foreclosure, sale, or forfeiture of any of the Collateral, including
bidding at or redeeming from any sale of Collateral. Any amounts paid or
expended by Lender in connection herewith shall constitute Obligations which
shall be payable on demand and which shall bear interest at the Default Rate
from the date paid by Lender.

 

(c)           Appointment of Receiver.  After the occurrence of an Event of
Default, Lender may (but shall not be obligated to) seek to obtain the
appointment of a receiver who shall be vested with any and all such powers and
rights as Lender may request of the court, including the right (i) to sell the
Collateral at one or more private or public sales, (ii) to undertake
cultivation, harvest, purchasing, processing, sales, collections, or other work
in connection with any Collateral (or any portion thereof) in accordance with
this Agreement and the other Loan Documents (or any other plan of cultivation,
harvest, processing, preservation or maintenance approved by Lender and the
receiver or the court), and (iii) to exercise any or all such rights, powers or
privileges as Borrower or Lender might exercise on its own behalf.

 

10.3         Distribution and Application of Amounts Received After an Event of
Default.  Any amounts received by Lender on account of the Obligations after an
Event of Default, whether from voluntary payment by Borrower, from a foreclosure
sale, or from some other source shall be distributed against such portions of
the Obligations and in such order as Lender, in its sole discretion, shall
determine.  Borrower irrevocably waives the right to direct the application of
any and all payments at any time or times hereafter received by Lender from or
on behalf of Borrower, and Borrower irrevocably agrees that Lender shall have
the continuing exclusive right to apply any and all such payments against the
then due and payable Obligations of Borrower as Lender may deem advisable.

 

10.4         Waivers by Borrower.  Except as otherwise provided for in this
Agreement, Borrower waives (i) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension, or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Lender
on which Borrower may in any way be liable and hereby ratifies and confirms
whatever Lender may do in this regard, (ii) all rights to notice and a hearing
prior to Lender’s taking possession or control of, or to Lender’s replevy,
attachment or levy upon, the Collateral or any bond or security which might be
required by any court prior to allowing  Lender to exercise any of its remedies,
and (iii) the benefit of all valuation, appraisal and exemption laws.

 

39

--------------------------------------------------------------------------------


 

ARTICLE  XI.

 

MISCELLANEOUS

 

11.1         Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of Borrower and
Lender and their respective successors and assigns, except as otherwise provided
herein or therein.  Borrower may not assign, transfer, hypothecate, or otherwise
convey its rights, benefits, obligations, or duties hereunder or thereunder
without the prior express written consent of Lender.  Any purported assignment,
transfer, hypothecation, or other conveyance by Borrower without the prior
express written consent of all of Lender shall be void.  Lender may sell,
assign, transfer, grant a participation in, or otherwise dispose of all or any
portion of its interest in this Agreement at any time without consent of
Borrower.  In connection therewith, Lender shall be entitled to provide to any
assignee or participant or prospective assignee or participant such information
pertaining to Borrower as Lender may deem appropriate or such assignee or
participant or prospective assignee or participant may request; provided, that
such assignee or participant or prospective assignee or participant shall agree
(a) to treat in confidence such information, and (b) not to make use of such
information for purposes of transactions other than contemplated by such
assignment or participation.

 

11.2         Complete Agreement; Modification of Agreement; Consents and
Waivers.  The Loan Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be modified,
altered, or amended except by an agreement in writing executed by Borrower and
Lender.  No amendment or waiver of any provision of this Agreement or any Loan
Document, nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in writing and executed by Lender.

 

11.3         Fees and Expenses.  Borrower shall reimburse Lender for all
reasonable fees, costs, and expenses incurred in connection with: (a) the
preparation and negotiation of the Loan Documents (including the reasonable fees
and expenses of internal counsel, and appraisers and consultants, retained in
connection with the Loan Documents and the transactions contemplated thereby and
advice in connection therewith); (b) any amendment, modification, or waiver of,
or consent with respect to, any of the Loan Documents; (c) any advice in
connection with the administration of the Revolving Loan, the Term Loan, this
Agreement, any Loan Document, or the Collateral; (d) any litigation, contest,
dispute, suit, proceeding, or action (whether instituted by Lender, Borrower or
any other Person) in any way relating to the Collateral, any of the Loan
Documents or any other agreements to be executed or delivered in connection
therewith or herewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against Borrower or any other Person that may be obligated
to Lender by virtue of this Agreement, or the other Loan Documents, under the
Bankruptcy Code, or any other applicable federal, state or foreign bankruptcy or
other similar law (including the seeking of relief from the automatic stay or
proposal of opposition to a plan of reorganization); (e) any attempt to enforce
any rights of Lender against Borrower or any other Person that may be obligated
to Lender by virtue of any of

 

40

--------------------------------------------------------------------------------


 

the Loan Documents; or (f) any attempt to (i) monitor the Revolving Loan or Term
Loan, (ii) evaluate, observe, assess Borrower or its affairs, and (iii) verify,
protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
dispose of the Collateral, including  and field inspections; then, in any such
event, the reasonable attorneys’ and other professional and service providers’
fees (including internally-allocated costs of in-house counsel) arising from
such services, including those of any appellate proceedings, and all expenses,
costs, charges, and other fees incurred by such counsel  and others in any way
or respect arising in connection with or relating to any of the events or
actions described in this Section 11.3, shall be payable, on demand, by Borrower
to Lender and shall be additional Obligations secured under this Agreement and
the other Loan Documents by all of the Collateral.

 

11.4         Access.  Borrower shall provide access to Lender, exercisable as
frequently as Lender reasonably determines to be appropriate, upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Lender shall have
access at any and all times), during normal business hours (or at such other
times as may reasonably be requested by Lender), to inspect the properties and
facilities of Borrower and to inspect, audit, and make extracts from all of
Borrower’s records, files, and books of account and Borrower shall make such
items available to Lender.

 

11.5         No Waiver by Lender.  Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement and
any of the other Loan Documents shall not waive, affect, or diminish any right
of Lender thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver by Lender of an Event of Default by Borrower under the Loan
Documents shall not suspend, waive, or affect any other Event of Default by
Borrower under this Agreement and any of the other Loan Documents whether the
same is prior or subsequent thereto and whether of the same or of a different
type.  None of the undertakings, agreements, warranties, covenants, and
representations of Borrower contained in this Agreement or any of the other Loan
Documents and no Default or Event of Default by Borrower under this Agreement
and no defaults by Borrower under any of the other Loan Documents shall be
deemed to have been suspended or waived by Lender, unless such suspension or
waiver is by an instrument in writing signed by an officer of Lender, and
directed to Borrower specifying such suspension or waiver.

 

11.6         Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

41

--------------------------------------------------------------------------------


 

11.7         Parties.  This Agreement and the other Loan Documents shall be
binding upon, and inure to the benefit of, the successors of Borrower, Lender
and the assigns, transferees and endorsees of Lender.

 

11.8         GOVERNING LAW.   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  BORROWER HEREBY CONSENTS
AND AGREES THAT THE SUPERIOR COURTS OF SAN FRANCISCO COUNTY, CALIFORNIA, OR, AT
LENDER’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS AGREEMENT OR
TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.  BORROWER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH
BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING FOR SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE
ADDRESS SET FORTH IN SECTION 11.9 OF THIS AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. 
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.

 

11.9         Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval,
declaration, or other communication shall or may be given or delivered to or
served upon any of the parties by another, or whenever any of the parties
desires to give or deliver or serve upon another any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration, or other communication shall be in writing, shall be addressed to
the addresses set forth below, or such other or additional address as the
parties may notify each other of in writing, and shall be deemed

 

42

--------------------------------------------------------------------------------


 

to have been sent, delivered, or given and received upon the earlier of:  (a) if
by facsimile or other electronic means, upon transmission if transmission occurs
between 8:00 a.m. and 5:00 p.m. on any Business Day; (b) if by Federal Express
or other overnight or one-day mail or delivery service, on the next Business Day
following deposit with such delivery service; (c) if by personal delivery, upon
completion of delivery; or (d) if by mail, three (3) Business Days after deposit
in the U.S. Mail, first class, postage prepaid :

 

(a)           If to Lender, at:

 

American AgCredit, PCA

5560 South Broadway

Eureka, California 95503

Attention: Account Officer – ML Macadamia Orchards

Facsimile:  (707) 442-1268

 

American AgCredit, ACA

200 Concourse Boulevard

Santa Rosa, California 95403

Attention: Account Officer – ML Macadamia Orchards

Facsimile:  (707) 545-9400

Email: vzander@agloan.com

 

(b)           If to Borrower, at:

 

ML Macadamia Orchards, L.P.

ML Resources, Inc.

26-238 Hawaii Belt Road

Hilo, Hawaii 96720

Attention: Mr. Dennis J. Simonis

Facsimile: (808) 969-8152

Email: Dsimonis@MLNut.com

 

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration, or other
communication to the persons designated above to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration, or other communication.

 

43

--------------------------------------------------------------------------------


 

11.10       Survival.  The representations and warranties of Borrower in this
Agreement shall survive the execution, delivery and acceptance hereof by the
parties hereto and the closing of the transactions described herein or related
hereto.

 

11.11       Section Titles.  The Section titles and Table of Contents contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

 

11.12       Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument.

 

11.13       Performance Always Due on Business Day.  To the extent that any date
under this Agreement is not a Business Day, then the payment or performance due
on such day shall be due on the next Business Day.

 

11.14       MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

11.15       Time of the Essence.  Time is of the essence in every provision of
this Agreement.

 

11.16       No Third Party Beneficiaries.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other Loan Document.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

ML MACADAMIA ORCHARDS, L.P., a Delaware
limited partnership

 

 

 

By:  ML RESOURCES, INC.

 

its managing general partner

 

 

 

 

 

By:

  /s/  Dennis J. Simonis

 

Name:

Dennis J. Simonis

 

Title:

President

 

 

 

ML RESOURCES, INC., a Hawaii corporation, as
Borrower

 

 

 

By:

  /s/  Dennis J. Simonis

 

Name:

Dennis J. Simonis

 

Title:

President

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

By:

  /s/  Vern Zander

 

Name:

Vern Zander

 

Title:

Vice President

 

--------------------------------------------------------------------------------